NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JUN 22 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 GLORIA ESPERANZA PORTILLO DE                      No. 14-71900
 SANCHEZ,
                                                   Agency No. A200-771-406
              Petitioner,

    v.                                             MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Gloria Esperanza Portillo de Sanchez, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

her appeal from an immigration judge’s decision denying her application for

asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law and for substantial evidence the agency’s

factual findings. Vilchez v. Holder, 682 F.3d 1195, 1198 (9th Cir. 2012). We

deny the petition for review.

      Substantial evidence supports the agency’s determination that Portillo de

Sanchez failed to establish a nexus between her past experiences or the future harm

she fears in El Salvador and a protected ground. See Parussimova v. Mukasey,

555 F.3d 734, 740-41 (9th Cir. 2008) (under the REAL ID Act, an applicant must

prove a protected ground is at least ‘one central reason’ for persecution); see also

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (petitioner’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”). We reject Portillo de Sanchez’s

due process contention that the agency applied an incorrect legal standard in the

analysis of her claims. See Lata v. INS, 204 F.3d 1241, 1046 (9th Cir. 2000)

(requiring error to prevail on a due process claim). Thus, her asylum and

withholding of removal claims fail. See Zetino, 622 F.3d at 1016.

      PETITION FOR REVIEW DENIED.




                                          2                                    14-71900